Citation Nr: 1415038	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-40 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.

In June 1979, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder, characterized as lumbar spondylosis at L5-L6 and wedging at L1-L2 with traumatic arthritis and levoscoliosis.  A notice of disagreement was not received with which to initiate an appeal; and, therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1978).  In April 2009, the Veteran requested that such claim be reopened.

In November 2009, the RO confirmed and continued its denial of entitlement to service connection for a low back disorder.  The Veteran disagreed with that decision, and this appeal ensued.  

In March 2011, during the course of the appeal, the Veteran had a hearing at the RO before a VA Decision Review Officer.  

After reviewing the record, the Board is of the opinion that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The RO/AMC must perform the following actions:

1.  In his substantive appeal (VA Form 9), received by the RO in September 2010, the Veteran requested a hearing at the RO before a Veterans Law Judge from the Board.  In March 2013, the VA notified the Veteran of the date, time, and location of that hearing.  That notice was returned by the Post Office as undeliverable, and the Veteran never reported for his hearing.  

In March 2014, the Veteran's representative reported that the Veteran still wished to have a hearing at the RO before a Veterans Law Judge from the Board.  Accordingly, the RO/AMC must reschedule that hearing and inform the Veteran of the new date, time, and location.  In so doing, the RO/AMC may wish to enlist the assistance of the Veteran's representative to ensure that the hearing notice is mailed to the proper address.  

A copy of the notice must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

2.  When the foregoing actions have been completed, and if otherwise in order, the RO/AMC must return the Veteran's claims file to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


